 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   SARAH YOUNG,                                              Case No.: 21CV559-GPC(MSB)
12                                            Plaintiff,
                                                               ORDER GRANTING DEFENDANT’S
13   v.                                                        MOTION TO STAY
14   SHOE PALACE CORPORATION,
                                                               [Dkt. No. 3.]
15                                          Defendant.
16
17          Before the Court is Defendant’s motion to stay this case pending conclusion of
18   Katt v. Shoe Palace Corporation, Case No. 1:19cv3676-RBJ, D. Colo (filed Dec. 26,
19   2019), a case pending in the District Court for the District of Colorado. (Dkt. No. 3.)
20   Plaintiff filed an opposition and Defendant replied1. (Dkt. Nos. 5, 6.) Based on the
21   reasoning below, the Court GRANTS Defendant’s motion to stay proceedings.
22   ///
23
24   1
       In its reply, Defendant argues for the first time that the Court should decline supplemental jurisdiction
25   over the Unruh Civil Rights Act claim. (Dkt. No. 6 at 3-7.) “It is improper for a moving party to
     introduce new facts or different legal arguments in the reply brief than those presented in the moving
26   papers.” United States ex rel. Giles v. Sardie, 191 F. Supp. 2d 1117, 1127 (C.D. Cal.2000). Because
     Defendant did not raise the supplemental jurisdiction issue in its motion, the Court declines to consider
27   this argument which is raised for the first time in the reply. See Ass'n of Irritated Residents v. C & R
     Vanderham Dairy, 435 F. Supp. 2d 1078, 1089 (E.D. Cal. 2006) (“It is inappropriate to consider
28   arguments raised for the first time in a reply brief.”).

                                                           1
                                                                                              21CV559-GPC(MSB)
 1                                          Background
 2         On March 30, 2021, Plaintiff Sarah Young (“Plaintiff”) filed a putative class action
 3   complaint against Defendant Shoe Palace Corporation (“Defendant” or “Shoe Palace”)
 4   for violations of the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. §
 5   12181, and violations of California’s Unruh Civil Rights Act (“UCRA”). (Dkt. No. 1,
 6   Compl.) The Court alleges that Defendant’s retail stores provide the public with
 7   important goods and services and its website provides consumers access to “the ultimate
 8   experience when it comes to shoe and apparel shopping.” (Id. ¶ 5.) Defendant’s website
 9   provides information about new product arrivals as well as footwear, apparel and
10   accessories for men, women and children, exclusive collections, sale items, store
11   locations and personalized accounts as well as information about shipping, returns,
12   exchanges, Defendant’s story, social medica webpages, contact info and newsletter. (Id.)
13         Plaintiff is a blind and visually impaired woman and requires screen reader
14   software to access the internet and read website content. (Id. ¶ 1, 25.) While she is
15   proficient in using screen reading software, Defendant’s website is not fully or equally
16   accessible to blind and visually impaired customers, and consequently, she has been
17   denied full and equal access to the facilities, goods and services offered to the public on
18   Defendant’s website. (Id. ¶¶ 3, 26-28.) Plaintiff seeks to certify a nationwide class of
19   “all legally blind individuals who have attempted to access Defendant’s website by the
20   use of a screen reading software during the applicable limitations period up to and
21   including final judgment in this action.” (Id. ¶ 42.) She also seeks to certify a California
22   class of “all legally blind individuals in the State of California who have attempted to
23   access Defendant’s website by the use of a screen reading software during the applicable
24   limitations period up to and including final judgment in this action.” (Id. ¶ 43.)
25         Fifteen months earlier, on December 26, 2019, David Katt filed a putative class
26   action complaint against Defendant for violations of the ADA and sought declaratory
27   relief in the District of Colorado, Katt v. Shoe Palace Corporation, Case No.
28   1:19cv3676-RBJ, D. Colo. (Dkt. No. 3-2, Hurley Decl., Ex. A, Compl.) In Katt, the

                                                   2
                                                                                 21CV559-GPC(MSB)
 1   plaintiff is blind and visually impaired and uses screen reading software to read website
 2   content and claims that when he visited Defendant’s website, he encountered multiple
 3   access barriers which denied him full and equal access to its facilities. (Id. ¶¶ 28, 29.)
 4   He seeks to certify a nationwide class of “all legally blind individuals in the United States
 5   who have attempted to access Defendant’s Website and as a result have been denied
 6   access to the equal enjoyment of goods and services, during the relevant statutory
 7   period.” (Id. ¶ 51.)
 8                                            Discussion
 9   A.    Landis Stay
10         Defendant moves to stay the action pending the conclusion of the Katt matter
11   pursuant to the Court’s inherent authority as articulated in Landis v. N. American Co.,
12   299 U.S. 248, 254 (1936). (Dkt. No. 3.) While Plaintiff does not dispute that the same
13   website, same ADA violations and same nationwide class under the ADA are alleged in
14   both cases, she argues a stay will hinder her and the class members’ ability to recover
15   monetary relief under California’s UCRA. (Dkt. No. 5.)
16         A federal district court possesses the inherent power to “control the disposition of
17   the causes on its docket with economy of time and effort for itself, for counsel, and for
18   litigants.” Landis, 299 U.S. at 254.
19         Where it is proposed that a pending proceeding be stayed, the competing
           interests which will be affected by the granting or refusal to grant a stay
20
           must be weighed. Among those competing interests are [1] the possible
21         damage which may result from the granting of a stay, [2] the hardship or
           inequity which a party may suffer in being required to go forward, and [3]
22
           the orderly course of justice measured in terms of the simplifying or
23         complicating of issues, proof, and questions of law which could be expected
           to result from a stay.
24
25
     Lockyer v. Mirant, 398 F.3d 1098, 1110 (9th Cir. 2005) (quoting CMAX, Inc. v. Hall, 300
26
     F.2d 265, 268 (9th Cir. 1962)). “A trial court may, with propriety, find it is efficient for
27
     its own docket and the fairest course for the parties to enter a stay of an action before it,
28

                                                    3
                                                                                   21CV559-GPC(MSB)
 1   pending resolution of independent proceedings which bear upon the case. This rule
 2   applies whether the separate proceedings are judicial, administrative, or arbitral in
 3   character, and does not require that the issues in such proceedings are necessarily
 4   controlling of the action before the court.” Leyva v. Certified Grocers of California, Ltd.,
 5   593 F.2d 857, 863 (9th Cir. 1979) (citing Kerotest Mfg. Co. v. C-O-Two Fire Equip. Co.,
 6   342 U.S. 180 (1952); Landis, 299 U.S. at 254-55 (additional citations omitted)).
 7         “In the typical Landis stay case, a federal court postpones resolution of the case
 8   pending some related proceeding. However, the related proceeding typically serves only
 9   to narrow the factual or legal issues for the federal court . . . . [A] Landis stay is generally
10   of a limited duration.” Stoltz v. Fry Foods, Inc., 60 F. Supp. 3d 1132, 1136-37 (D. Idaho
11   2014) see also Landis, 299 U.S. at 250-51 (recognizing that the related case “may not
12   settle every question of fact and law” in the stayed federal action). A district court has
13   discretion whether to grant or deny a Landis stay. See Dependable Highway Express,
14   Inc. v. Navigators Ins. Co., 498 F.3d 1059, 1066 (9th Cir. 2007).
15         1.     Possible Damage in Granting a Stay
16         Defendant argues there is no prejudice to Plaintiff if a stay is granted. (Dkt. No. 3-
17   1 at 9.) Instead, Plaintiff will benefit from the Katt matter because she is a member of the
18   Katt class, and if the class is certified, it will provide relief to her on the ADA claim.
19   Moreover, a mere delay of Plaintiff’s case is far outweighed by having the issues
20   streamlined by the Colorado district court when it makes its rulings about whether the
21   ADA applies to Defendant’s website and whether it is accessible.
22         Plaintiff disagrees arguing that she and the class will be prejudiced because a stay
23   will jeopardize their UCRA claim which affords them monetary relief. She explains that
24   in the event the ADA claim in this case becomes moot, the Court may decline to exercise
25   supplemental jurisdiction of the remaining UCRA claim, and if so, Plaintiff will be
26   required to file her remaining UCRA claim in state court which will require her prove
27   intentional conduct an element not required if a violation of the ADA is shown. She
28   urges that a stay would contravene the California legislative’s purpose to strengthen

                                                    4
                                                                                    21CV559-GPC(MSB)
 1   remedies for California plaintiffs by amending section 51 of the Civil Code to add that
 2   “[a] violation of the right of any individual under the [ADA] shall also constitute a
 3   violation of this section.” (Id.)
 4          To prevail on a claim under the ADA, a plaintiff must show that (1) he or she has a
 5   disability within the meaning of the ADA; (2) the defendant is a private entity that
 6   operates, leases, or owns a place of public accommodation; and (3) he or she was denied
 7   “public accommodations by the defendant because of his or her disability.” Molski v.
 8   M.J. Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007) (citing 42 U.S.C. §§ 12182(a)-(b)).
 9   “[A] plaintiff need not show intentional discrimination in order to make out a violation of
10   the ADA.” Lentini v. Cal. Ctr. for the Arts, Escondido, 370 F.3d 837, 846 (9th Cir.
11   2004). Under the ADA, “damages are not recoverable . . . only injunctive relief is
12   available.” Wander v. Kaus, 304 F.3d 856, 858 (9th Cir. 2002) (citing 42 U.S.C. §
13   12188(a)(1)).
14          The UCRA provides in part that “[a]ll persons within the jurisdiction of
15   [California] are free and equal, and no matter what their . . . disability . . . are entitled to
16   the full and equal accommodations, advantages, facilities, privileges, or services in all
17   business establishments of every kind whatsoever.” Cal. Civ. Code § 51(b). The UCRA
18   also provides that a violation of the ADA constitutes a violation of § 51 of the UCRA.
19   Cal. Civ. Code § 51(f). While a claim under the UCRA requires a plaintiff to allege an
20   intentional act by a defendant, a showing of intentional discrimination is not required
21   when a plaintiff brings a UCRA claim based on a violation of the ADA. See Munson v.
22   Del Taco, Inc., 46 Cal. 4th 661, 678 (2009) (a plaintiff seeking damages for ADA
23   violations under the Unruh Civil Rights Act is not required to prove intentional
24   discrimination); see also Lentini, 370 F.3d at 847 (“[N]o showing of intentional
25   discrimination is required where the Unruh Act violation is premised on an ADA
26
27
28

                                                     5
                                                                                     21CV559-GPC(MSB)
 1   violation.”). In contrast to the ADA, the UCRA also allows for recovery of monetary
 2   damages. See Cal. Civ. Code § 52(a)2.
 3          Plaintiff’s claim of prejudice due to the inability or difficulty in seeking monetary
 4   damages under the UCRA claim is not convincing. First of all, claims of monetary injury
 5   due to past harm do not rise to the level of harm or prejudice needed to justify a denial of
 6   a stay. See CMAX, 300 F.2d at 268-69 (delay in monetary recovery does not constitute
 7   irreparable harm or a miscarriage of justice). Instead, a party seeking injunctive relief
 8   against ongoing and future harm demonstrates harm sufficient to deny a stay. Lockyer,
 9   398 F.3d at 1112 (Landis stay not justified under facts of the case where the Attorney
10   General sought injunctive relief and a stay would harm the Attorney General as well as
11   the interest of the electricity consumers of northern California that the Attorney General
12   sought to protect).
13          Here, Plaintiff argues she will be prejudiced because her UCRA claim seeking
14   monetary relief may be jeopardized because she may need to prove intentional
15   discrimination if she files her case in state court. While a delay in obtaining monetary
16   relief does not justify a denial of a stay, her claim that she may not be able to obtain
17   monetary relief is without merit. In the event the ADA claim becomes moot in this Court
18   and it declines supplemental jurisdiction over the UCRA claim, Plaintiff may file a
19   complaint in state court under the UCRA “on two alternate theories: (1) a violation of the
20   ADA [ ] or (2) denial of access to a business establishment based on intentional
21   discrimination.” Martinez v. San Diego Cnty. Credit Union, 50 Cal. App. 5th 1048, 1059
22   (2020). Moreover, any ruling on the ADA claim by the District of Colorado against
23   Defendant may be used to support her UCRA claim in state court potentially under a
24   theory of claim or issue preclusion. Therefore, the Court disagrees that her UCRA claim
25
26
27   2
       A plaintiff may recover actual damages for each and every offense “up to a maximum of three times
     the amount of actual damage but in no case less than four thousand dollars ($4,000)[.]” Cal. Civ. Code
28   § 52(a).

                                                        6
                                                                                          21CV559-GPC(MSB)
 1   is in jeopardy if a stay is granted. Thus, the Court concludes that Plaintiff will not be
 2   subject to irreparable harm by a stay.
 3         2.       Hardship or Inequity a Party Must Suffer in Not Granting a Stay
 4         Defendant argues that it will suffer hardship and inequity unless a stay is imposed
 5   because it will be forced to litigate the exact same factual and legal issues in two separate
 6   courts causing undue financial harm in defending two identical cases as well as
 7   duplicative discovery and motion practice, and it may be subject to inconsistent
 8   adjudications by two different courts. (Dkt. No. 3-1 at 8.) Further, because the same
 9   ADA issues will be decided in the Katt case, a stay will inform, simplify and narrow the
10   issues in this case for the parties’ benefit. (Id.) Plaintiff disagrees maintaining that
11   Defendant will not be significantly prejudiced but contends it will be to Defendant’s
12   benefit as the plaintiffs in both cases will be motivated to settle first because each
13   plaintiff knows his or her case will be impacted depending on a pending settlement in
14   either case.
15         Plaintiff’s argument is not persuasive as to the benefits that may inure to Defendant
16   if stay is not granted. The Court agrees with Defendant that defending two separate cases
17   involving the same legal and factual issues would be unduly burdensome and a hardship
18   on Defendant. Moreover, it could be subject to two different rulings by separate courts.
19   On the other hand, if a stay were imposed on this case, any settlement or ruling by the
20   Katt court would simplify the ADA issues in this case. Therefore, Defendant would
21   endure hardship if it were required to defend its website in two different courts.
22         3.       Whether a Stay Will Simplify or Complicate Issues
23         Defendant argues that a stay will simplify issues because both cases concern the
24   obligations of the same website and potentially the same parties. Moreover, because the
25   law in this area is not settled and rapidly changing, there is a substantial risk of
26   inconsistent rulings concerning the same website. In contrast, Plaintiff argues, without
27   citing legal authority, that comity weighs against a stay arguing that because Ninth
28   Circuit law is clear on whether the ADA applies to websites and the Tenth Circuit has yet

                                                    7
                                                                                   21CV559-GPC(MSB)
 1   to make a ruling on this claim, Plaintiff should not be required to wait until the Tenth
 2   Circuit rules on this issue.
 3         On the third factor, the court considers whether a stay will simplify or complicate
 4   issues, proof, and questions of law. See CMAX, 300 F.2d at 268. Here, the Katt case and
 5   this case concern an identical class action complaint seeking to certify a nationwide class
 6   under the ADA against the same Defendant. Therefore, having two district courts
 7   consider the same legal issue will result in needless and wasteful duplication of efforts.
 8   See Chronicle Pub. Co. v. Nat'l Broad. Co., 294 F.2d 744, 748 (9th Cir. 1961). A stay
 9   would promote judicial economy by allowing the Katt case to proceed with discovery and
10   dispositive motions or the parties may engage in a settlement which will simplify certain
11   issues in this case. Allowing the case to proceed would lead to judicial inefficiency and
12   complicate issues with the potential of divergent rulings on how to make Defendant’s
13   website ADA compliant.
14         As the parties note, whether websites are covered by Title III of the ADA is a
15   developing area of the law that is in dispute. See e.g., Martinez, 50 Cal. App. 5th at
16   1062-63 (noting and citing cases for the “majority” and “minority” view on whether a
17   website is a public accommodation). For example, in Robles v. Domino’s Pizza, LLC,
18   913 F.3d 898, 904 (9th Cir. 2019), cert. denied, 140 S. Ct. 122 (2019), the Ninth Circuit
19   held that the ADA applied to Domino’s Pizza’s website and mobile application because
20   the ADA applies to “the services of a place of public accommodation, not services in a
21   place of public accommodation.” Id. at 905. The Ninth Circuit applied the nexus theory
22   holding that the ADA applies when there is a “nexus between [defendant’s] website and
23   app and physical restaurants” but declined to address “whether the ADA covers the
24   websites or apps of a physical place of public accommodation where their inaccessibility
25   does not impede access to the goods and services of a physical location.” Id. at 905 & n.
26   6. In contrast, in Gil v. Winn-Dixie Stores, Inc., 993 F.3d 1266 (11th Cir. 2021), the
27   Eleventh Circuit held that a “public accommodation” under Title III of the ADA is
28   limited to actual, physical places and do not include websites and distinguished Robles

                                                   8
                                                                                 21CV559-GPC(MSB)
 1   given that the Winn-Dixie grocery store chain did not sell its goods on its website. Id. at
 2   1283-84. Per the strict reading of the statute, the Eleventh Circuit held a website is not a
 3   place of public accommodation under Title III. Id. at 1275-76.
 4          Notwithstanding the developing split among the courts, a stay would still promote
 5   judicial economy and efficiency. Under the first-to-file rule discussed below, the
 6   Colorado district court should first proceed to tackle the question of whether the ADA
 7   applies to Defendant’s website.3 Moreover, even if the Colorado district court concludes
 8   that the ADA applies to Defendant’s website, there is the additional consideration of the
 9   accessibility standards4 that would apply to websites and whether Defendant’s website
10   meets those standards and whether the website contains access barrier and other related
11   issues. Therefore, because the ADA issue will be addressed in the District of Colorado, it
12   will narrow factual and legal issues before this Court. Therefore, in the interest of
13   efficiency and judicial economy, a stay is warranted.
14          Based on the weighing of the factors to justify a stay, the Court concludes that the
15   hardships on Defendant in proceeding with this case, and judicial efficiency and the
16   avoidance of inconsistent rulings outweigh any prejudice to Plaintiff and putative class
17   members. Thus, the Court GRANTS Defendant’s motion to stay until resolution of the
18   Katt case.
19   ///
20   ///
21   ///
22
23
     3
       The Court notes that there is a pending motion for summary judgment brought by Defendant on June
24   10, 2021 in the Katt action. (Katt v. Shoe Palace Corporation, Case No. 1:19cv3676-RBJ, Dkt. No. 21,
25   D. Colo.)
     4
       In 2010, the DOJ, charged with issuing regulations concerning the implementation of the ADA, issued
26   an Advance Notice of Proposed Rulemaking (“ANPRM”) to “explor[e] what regulatory guidance [DOJ]
     can propose to make clear to entities covered by the ADA their obligations to make their Web sites
27   accessible”; however, the ANPRM was withdrawn on December 26, 2017. Robles, 913 F.3d at 910
     (citing 82 Fed. Reg. 60932-01). Therefore, no regulatory guidance exists on ADA accessibility
28   standards for websites.

                                                       9
                                                                                        21CV559-GPC(MSB)
 1   B.    First-to-File Rule
 2         Alternatively, the case should be stayed under the first-to-file rule. While
 3   Defendant sought to stay the case under Landis, Plaintiff responds to Defendant’s motion
 4   solely by addressing the first-to-file rule.
 5         “[T]he doctrine of federal comity, [is] a discretionary doctrine which permits one
 6   district to decline judgment on an issue which is properly before another district.”
 7   Church of Scientology of Cal. v. U.S. Dep’t of Army, 611 F.2d 738, 749 (9th Cir. 1979)
 8   (overruled on other grounds by Animal Legal Defense Fund v. U.S. Food & Drug
 9   Admin., 836 F.3d 987 (9th Cir. 2016)). The purpose of the comity principle is . . .
10   designed to avoid placing an unnecessary burden on the federal judiciary, and to avoid
11   the embarrassment of conflicting judgments.” Id. at 750. The first-to-file rule is a
12   “recognized doctrine of federal comity which permits a district court to decline
13   jurisdiction over an action when a complaint involving the same parties and issues has
14   already been filed in another district.” Pacesetter Sys., Inc. v. Medtronic, Inc., 678 F.2d
15   93, 94-95 (9th Cir. 1982) (citing Church of Scientology of Cal. v. U.S. Dep’t of Army, 611
16   F.2d 738, 749 (9th Cir. 1979)). It was developed to “serve[ ] the purpose of promoting
17   efficiency well and should not be disregarded lightly.” Alltrade, Inc. v. Uniweld Prod.,
18   Inc., 946 F.2d 622, 625 (9th Cir. 1991) (quoting Church of Scientology, 611 F.2d at 750).
19   The first-to-file rule “allows a district court to transfer, stay, or dismiss an action when a
20   similar complaint has already been filed in another federal court.” Id. at 623. In
21   determining the applicability of the first-to-file rule, courts look to three factors: (1) the
22   chronology of the lawsuits, (2) the similarity of the parties, and (3) the similarity of the
23   issues. See id. at 625. Exceptions to the first-to-file rule include where the filing of the
24   first suit evidences bad faith, anticipatory suits, and forum shopping. Alltrade, 946 F.2d
25   at 628. Moreover, a court may, in its discretion, decline to apply the first-to-file rule in
26   the interests of equity as well as a demonstration of prejudice. Adoma v. Univ. of
27   Phoenix, Inc., 711 F. Supp. 2d 1142, 1149 (E.D. Cal. 2010); Ward v. Follett Corp., 158
28   F.R.D. 645, 648 (N.D. Cal. 1994). When applying the first-to-file rule, courts should be

                                                    10
                                                                                    21CV559-GPC(MSB)
 1   driven to maximize “economy, consistency, and comity.” Cadle Co. v. Whataburger of
 2   Alice, Inc., 174 F.3d 599, 604 (5th Cir. 1999).
 3          1.     Chronology
 4          Plaintiff argues that because the Katt action was filed three months before this
 5   case, which is a short period of time, this factor is neutral. However, the Katt action was
 6   filed fifteen months before this case. Therefore, the Katt case came first in chronology
 7   and satisfies this factor.
 8          2.     Similarities of the Parties
 9          Plaintiff acknowledges that the parties are similar and this factor supports a stay.
10   (Dkt. No. 5 at 6.) The “first-to-file rule does not require the exact identity of the parties”
11   but requires “only substantial similarity of parties.” Kohn Law Grp., Inc. v. Auto Parts
12   Mfg. Mississippi, Inc., 787 F.3d 1237, 1240 (9th Cir. 2015) (omission of one defendant
13   does not defeat application of the first-to-file rule). Moreover, in a class action, the
14   classes, not the class representatives are compares. Weinstein v. Metlife, Inc., No. C06-
15   04444 SI, 2006 WL 3201045, at *4 (N.D. Cal. Nov. 6, 2006). Here, the classes are the
16   same in both cases and this supports a stay.
17          3.     Similarities of the Issues
18          Plaintiff argues that there is a significant difference between the two cases because
19   in this case Plaintiff seeks to represent a nationwide class and a California class and the
20   California claim seeks statutory damages. (Dkt. No. 5 at 6.)
21          Under the first-to-file rule, “the issues in both cases also need not be identical, only
22   substantially similar” and courts must look at “whether there is ‘substantial overlap’
23   between the two suits.” See Kohn Law Grp., Inc., 787 F.3d at 1240-41. Here, the key
24   theory in both cases is a violation of the ADA. Moreover, the California UCRA
25   provision Plaintiff relies on is premised on a violation of the ADA. Therefore, there is
26   substantial overlap between the two suits.
27
28

                                                    11
                                                                                   21CV559-GPC(MSB)
 1         Plaintiff does not allege any exceptions to the first-to-file rule such as bad faith,
 2   anticipatory suits, and forum shopping should apply. Because all three first-to-file factors
 3   support a stay, the Court alternatively GRANTS Defendant’s motion to stay.
 4                                           Conclusion
 5         Based on the reasoning above, the Court GRANTS Defendant’s motion to stay
 6   until conclusion of the case in Katt v. Shoe Palace Corporation, Case No. 1:19cv3676-
 7   RBJ, D. Colo (filed Dec. 26, 2019). The hearing set on July 9, 2021 shall be vacated.
 8         IT IS SO ORDERED.
 9   Dated: July 2, 2021
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   12
                                                                                   21CV559-GPC(MSB)
